Citation Nr: 0640113	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress  disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1951 to 
February 1954, and from December 1954 to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a January 2003 rating decision in 
which the RO granted service connection and assigned an 
initial 30 percent rating for PTSD, effective October 19, 
2000.  The veteran filed a notice of disagreement (NOD) with 
the assigned rating in May 2003, the RO issued a statement of 
the case (SOC) in March 2004, and the  veteran filed a 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2004.

In June 2004, following RO certification of this a appeal to 
the Board, the veteran's representative submitted  various 
statements of the veteran addressing his current 
symptomatology, accompanied by a signed waiver of RO 
jurisdiction.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2006).  

In December 2006, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative  to advance this 
appeal on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).
Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the claim on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

For the reasons expressed below, the matter on appeal is  
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted. 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim on appeal has not been 
accomplished.  

Pertinent to the VCAA's notice requirements, the claims file 
includes a February 2001 VCAA notice letter issued in 
connection with the claim for service connection.  However, 
since the grant of service connection for PTSD, the RO has 
not issued any notice letter addressing the VCAA's duties in 
connection with the claim for a higher initial rating.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to him meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards disability rating and effective date, as appropriate.  
The RO should specifically request that the veteran provide 
any authorization needed to obtain outstanding records from 
the Manchester Veterans Center and from W. Hart, M.D.

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2006).

The Board also finds that specific additional development is 
warranted to assess the severity of the veteran's PTSD.  The 
record reflects that he underwent VA initial PTSD 
examinations in connection with this claim in March 2002 and 
December 2002, however, those examinations, more than four 
years ago,  were for the specific purpose of establishing 
service connection, not a higher initial rating.  Moreover, 
in light of the veteran's contentions of worsening conditions 
and additional symptomatology, the Board finds that a 
contemporaneous PTSD examination, with findings responsive to 
the applicable rating criteria, would be helpful in resolving 
this claim.  See 38 U.S.C.A. § 5103A. 

Accordingly, the RO should arrange for the veteran to undergo 
VA  examination, by a psychiatrist, at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may result in a denial of the claim for a higher 
initial rating for PTSD (as adjudication of this original 
claim will be based on consideration of the evidence of 
record).  See 38 C.F.R. § 3.655(2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy (ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of the additional statements 
submitted after the certification of the appeal to the Board, 
notwithstanding the waiver of RO consideration of that 
evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
appellant and his representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA 
specific to the  claim on appeal.  The RO 
should specifically include the type of 
evidence necessary that is needed to 
substantiate the claim for a higher  
rating for PTSD (i.e., appropriate 
evidence that the claim has increased in 
severity).  

To ensure that the duty to notify the 
claimant of what evidence will be 
obtained by whom is met, the RO's letter 
should request that the appellant provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matter 
on appeal that is not currently of 
record.  .  The RO should specifically 
request that the veteran provide any 
authorization needed to obtain 
outstanding records from the Manchester 
Veterans Center and from W. Hart, M.D.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above) as 
regards disability rating and effective 
date, as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired.  the RO should 
arrange for the veteran to undergo VA 
examination, by a psychiatrist, at an 
appropriate VA medical facility for 
evaluation of his PTSD.  The entire 
claims file must be made available to the 
psychiatrist designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions (to specifically include the 
veteran's description of his PTSD 
symptoms).  All necessary tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher initial rating for PTSD in light 
of all pertinent evidence (to include 
statements received in May 2004) and 
legal authority.

7.  If the benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This  claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 




other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


